



Exhibit 10.3


AIRCRAFT TIME SHARING AGREEMENT




THIS TIME SHARING AGREEMENT (this “Agreement”) is entered into on April 8, 2016,
by X.L. America, Inc., a Delaware corporation, (“XL”) and Stephen Catlin, a U.K.
citizen and resident of Bermuda (“Lessee”).


BACKGROUND


A.    Wilmington Trust Company (“WTC”) is the registered owner of an 18.75%
undivided interest in a Hawker Beechcraft Corporation Hawker 900XP aircraft,
bearing Manufacturer’s Serial Number HA-0050 and the United States Federal
Aviation Administration (“FAA”) Registration Number N881QS (the “Hawker
Aircraft”) and a 25% undivided interest in a Bombardier Inc. BD-700-1A10 (Global
6000) aircraft, bearing Manufacturer’s Serial Number 9632 and the FAA
Registration Number N147QS (the “G6000 Aircraft”).


B.    XL entered into a Trust Agreement, dated March 20, 2001, and as amended on
March 18, 2015, as supplemented, with WTC, pursuant to which WTC entered into
the following agreements (collectively, “Operative Agreements”) not in its
individual capacity but solely as owner trustee on XL’s behalf, which enables XL
to conduct operations under Federal Aviation Regulations (“FAR”) Part 91,
Subpart K in accordance with such agreements:


1.    A NetJets Fractional Program Agreement, dated August 16, 2013, (the
“Hawker Agreement”) with NetJets International, Inc. (“NetJets”) under which,
inter alia, NetJets manages the Hawker Aircraft, provides a fully qualified crew
to XL in accordance with FAR Part 91, Subpart K, and administers a dry-lease
aircraft exchange program pursuant to which XL may use other aircraft managed by
NetJets under FAR Part 91, Subpart K and other participants may use the Hawker
Aircraft; and




2.    A NetJets Fractional Program Agreement, dated March 30, 2015, (the “G6000
Management Agreement”) with NetJets, under which NetJets agrees to manage the
Gulfstream Aircraft, provides a fully qualified crew to XL in accordance with
FAR Part 91, Subpart K, and administers a dry-lease aircraft exchange program
pursuant to which XL may use other aircraft managed by NetJets under FAR Part
91, Subpart K and other participants may use the G6000 Aircraft.




C.    FAR Section 91.501(b)(10) authorizes fractional program operations under
Subpart K, including time sharing agreements permitted by Section 91.501(b)(6).




1

--------------------------------------------------------------------------------





D.    From time to time, XL, as operator, may desire to lease the Hawker
Aircraft, the G6000 Aircraft, or another aircraft available to XL under the
Hawker Agreement or the G6000 Agreement (collectively, the “Aircraft” and,
individually, an “Aircraft”) and provide fully qualified crews for Lessee’s
personal travel at XL’s discretion on a time sharing basis as defined in FAR
Section 91.501(c)(1) and in accordance with Section 91.501(b)(6), (b)(10), and
(d).


NOW, THEREFORE, the parties agree as follows:


1.    Subject to the terms and conditions of this Agreement, XL agrees to lease
the Aircraft to Lessee for Lessee’s use at Lessee’s discretion (subject to the
limitations in Section 11) pursuant to the provisions of FAR Section
91.501(b)(6), (b)(10), (c)(1) and (d) and to provide a fully qualified flight
crew, pursuant to either the Hawker Agreement or the G6000 Agreement, for all
operations for flights scheduled in accordance with the terms of this Agreement
during the period commencing on the date of this Agreement and terminating on
the earlier of (a) the termination of this Agreement by consent of XL and
Lessee, (b) the date of Lessee’s termination of his position with XL’s parent
company XL Group plc, and (c) the date of Lessee’s death. XL shall have the
right to add or substitute aircraft of similar type, quality, and equipment, and
to remove aircraft from the fleet, from time to time, during the term of this
Agreement. XL shall notify Lessee of any addition, substitution, or removal of
aircraft from its fleet of aircraft subject to this Agreement. In the case of
any such addition, substitution, or removal of aircraft, references herein to
the term “Aircraft” shall include any such added or substituted aircraft and
shall cease to include removed aircraft, and references to any or all of the
“Operative Agreements” shall include the corresponding agreements with respect
to such added or substituted aircraft and shall cease to include such agreements
with respect to removed aircraft.


2.    Lessee shall pay XL for each flight conducted under this Agreement the
greater of the following two amounts:


(a)
the amount of incremental costs as determined by XL that otherwise would be
required to be reported as a perquisite with respect to such flight on the Form
10-K or proxy statement, as the case may be, of XL’s parent company, XL Group
plc, pursuant to federal securities laws, including without limitation Item 402
of Regulation S-K as promulgated by the U.S. Securities Exchange Commission, as
it may be amended from time to time, and



(b)
the amount that would otherwise be reported for U.S. federal income tax purposes
as a taxable fringe benefit with respect to the flight if the Lessee were a U.S.
citizen based on Standard Industry Fare Level (“SIFL”) rates pursuant to
Treasury Regulation Section 1.61-21(g).





2

--------------------------------------------------------------------------------





Notwithstanding the foregoing, Lessee’s payment to XL for any flight shall not
exceed the actual expenses of that specific flight as authorized by FAR Section
91.501(d) as in effect from time to time. On the date of this Agreement these
expenses include and are limited to:


(a)    fuel, oil, lubricants and other additives;


(b)
travel expenses of the crew, including food, lodging and ground transportation;



(c)
hangar and tie down costs away from the Aircraft’s base of operation;



(d)
insurance obtained for the specific flight;



(e)
landing fees, airport taxes and similar assessments;



(f)
customs, foreign permit and similar fees directly related to the flight;



(g)
in-flight food and beverages;



(h)
passenger ground transportation;



(i)
flight planning and weather contract services;



(j)
an additional charge equal to one hundred percent (100%) of the expenses listed
in clause (a) above.



3.    XL will pay all expenses related to the operation of each Aircraft when
incurred and as applicable will provide monthly invoices to Lessee for the
amount provided in Section 2 above. Lessee shall pay XL the amount provided in
Section 2 above within thirty (30) days after receipt of the related invoice.


4.    In the event that Lessee desires to use the Aircraft pursuant to this
Agreement, Lessee will so notify XL no later than 14 hours before proposed
flight departure, and will provide XL with requests for flight time and proposed
flight schedules as far as possible in advance of any given flight. Requests for
flight time shall be in a form, whether oral or written, mutually convenient to
and agreed upon by XL and Lessee.


5.    XL shall have sole and exclusive authority over the scheduling of the
Aircraft, including which Aircraft is used for any particular flight.


6.    XL shall provide to Lessee, pursuant to either the Hawker Agreement or the
G6000 Agreement, a fully qualified flight crew for each flight undertaken under
this Agreement. In accordance with applicable FARs, the fully qualified crew
will exercise all of its duties and responsibilities with respect to the safety
of each flight conducted under this Agreement. Lessee agrees that the
pilot-in-command shall have the final and complete authority, in his/her sole
discretion, to terminate any flight, refuse to commence any flight, or take
other action, for any reason or condition, that, in the considered judgment of
the pilot-in-command, is necessitated by considerations of safety; provided,
however, that XL shall have and exercise exclusive operational control of the
Aircraft during all phases of all flights performed under this Agreement,
including, without limitation, all flights during which Lessee, and/or his or
her guests or designees, are on-board the Aircraft. Without limiting the
generality of this Section 6, no such action of the pilot-in-command shall
create or support any liability for loss, injury, damage, or delay to Lessee or
any other person.




3

--------------------------------------------------------------------------------





7.    XL and Lessee agree that XL shall not be liable to Lessee or any other
person for loss, injury, or damage occasioned by the delay or failure to furnish
the Aircraft with crew pursuant to this Agreement for any reason.


8.    Consistent with XL’s operational control responsibilities set forth in
Section 6, XL shall be solely responsible for causing NetJets to secure
maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft.


9.    XL shall be solely responsible for causing NetJets to maintain in full
force and effect throughout the term of this Agreement aircraft liability
insurance in respect of the Aircraft in an amount consistent with the terms of
the Operative Agreements. XL shall cause NetJets to have Lessee named as an
additional insured on such liability policy. The liability insurance policies on
which Lessee is named an additional insured shall provide that as to Lessee
coverage shall not be invalidated or adversely affected by any action or
inaction, omission or misrepresentation by XL or any other person. The risk of
loss during the period when any Aircraft is operated on behalf of Lessee under
this Agreement shall remain with XL, and XL will retain all rights and benefits
with respect to the proceeds payable under policies of hull insurance maintained
by or for XL that may be payable as a result of any incident or occurrence while
an Aircraft is being operated on behalf of Lessee under this Agreement. Any hull
insurance maintained by XL or NetJets on any Aircraft used by Lessee under this
Agreement shall include a waiver of any rights of subrogation of the insurers
against Lessee.


10.    A copy of this Agreement shall be delivered to and held by NetJets and
made available for review upon request of the FAA.


11.    Lessee represents, warrants and covenants to XL that:


(a)
He will use each Aircraft pursuant to this Agreement for and on his own account
only; only his spouse and immediate family members may accompany him pursuant to
this Agreement on flights on the Aircraft; and he will not use any Aircraft for
the purposes of providing transportation of passengers or cargo in air commerce
for compensation or hire;



(b)
He shall refrain from incurring any mechanics or other lien in connection with
inspection, preventative maintenance, maintenance or storage of the Aircraft,
whether permissible or impermissible under this Agreement, and he shall not
attempt to convey, mortgage, assign, lease or any way alienate the Aircraft or
create any kind of lien or security interest involving the Aircraft or do
anything or take any action that might mature into such a lien; and



(c)
During the term of this Agreement, he will abide by and conform to all such
laws, governmental, and airport orders, rules and regulations as shall from time
to time be in effect relating in any way to the operation and use of the
Aircraft by a time-sharing lessee.





4

--------------------------------------------------------------------------------





12.    Neither this Agreement nor any party’s interest in this Agreement shall
be assignable to any other person or entity.


13.    This Agreement shall be governed by and construed in accordance with the
laws of New York (excluding the conflicts of law rules thereof).


14.    This Agreement constitutes the entire understanding between XL and Lessee
with respect to its subject matter, and there are no representations,
warranties, conditions, covenants, or agreements other than as set forth
expressly herein. Any changes or modifications to this Agreement must be in
writing and signed by authorized representatives of both parties. This Agreement
may be executed in counterparts, which shall, singly or in the aggregate,
constitute a fully executed and binding Agreement.


15.    Any notice, request, or other communication to any party by the other
party under this Agreement shall be conveyed in writing and shall be deemed
given on the earlier of the date (i) notice is personally delivered with receipt
acknowledged, (ii) a facsimile or other electronic notice is transmitted, or
(iii) three (3) days after notice is mailed by certified mail, return receipt
requested, postage paid, and addressed to the party at the address set forth
below. The address of a party to which notices or copies of notice are to be
given may be changed from time to time by such party by written notice to the
other party.


XL:
X.L. America, Inc.
c/o Daniel Losito
Seaview House
70 Seaview Avenue
Stamford, CT 06902


Lessee:
Stephen Catlin
XL Group plc
O’Hara House
One Bermudiana Road
Hamilton HM 08 Bermuda


16.    If any one or more of the provisions of the Agreement shall be held
invalid, illegal, or unenforceable, the remaining provisions of this Agreement
shall be unimpaired, and the invalid, illegal, or unenforceable provision shall
be replaced by a mutually acceptable provision, which, being valid, legal and
enforceable, comes closest to the intention of the parties underlying the
invalid, illegal, or unenforceable provision. To the extent permitted by
applicable law, the parties hereby waive any provision of law, which renders any
provision of this Agreement prohibited or unenforceable in any respect.


17.    Neither XL (nor its affiliates) makes, has made or shall be deemed to
make or have made, and XL (for itself and its affiliates) hereby disclaims, any
warranty or representation, either express or implied, written or oral, with
respect to any Aircraft to be used hereunder or any engine or component thereof
including, without limitation, any warranty as to design, compliance with
specifications, quality of materials or workmanship, merchantability, fitness or
any purpose, use of operation, airworthiness, safety, patent, trademark or
copyright infringement or title.


18.    Truth in leasing statement under FAR Section 91.23 reproduced in large
print as required by regulation:


(a)
XL hereby certifies that, based upon the representations of NetJets, each
Aircraft has been inspected and maintained within the twelve (12) month period
preceding the date of this Agreement, except to the extent the aircraft is less
than twelve (12) months old, in accordance with the provisions of FAR Section
91.409(f)(3) and Part 135, and the Aircraft are in compliance with all
applicable requirements for the maintenance and inspection thereunder and will
continue to be maintained and inspected under FAR section 91.409(f)(3) and Part
135 for operations to be conducted under this Agreement.



(b)
Each party certifies that it understands its responsibilities for compliance
with applicable Federal Aviation Regulations. Further, the undersigned
representative of X.L. America, Inc., DANIEL LOSITO, as VICE PRESIDENT of X.L.
America, Inc., certifies that X.L. America, Inc. is responsible for operational
control of the Aircraft for operations to be conducted under this Agreement.



(c)
Each party understands that an explanation of factors bearing on operational
control and pertinent FARs can be obtained from the nearest FAA flight standards
district office, general aviation district office, or air carrier district
office. Each party agrees to understand and abide by these regulations.



5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, XL’s authorized representative and Lessee have affixed their
signatures below on the day and year first above written.




XL:
X.L. AMERICA, INC.
                        
/s/ Daniel Losito
By: Daniel Losito
Title: Vice President






LESSEE:


/s/ Stephen Catlin
Stephen Catlin






6